SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x POST-EFFECTIVE AMENDMENT NO. 33 x AND REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1940 x POST-EFFECTIVE AMENDMENT NO. 33 x ONEAMERICA FUNDS, INC. (Exact name of Registrant as Specified in Charter) One American Square, Indianapolis, Indiana 46282 (Address of Principal Executive Office) Insurance Company’s Telephone Number: (317) 285-1877 Richard M. Ellery, Esq. One American Square, Indianapolis, Indiana 46282 (name and Address of Agent for Service) It is proposed that this filing will become effective: xImmediately upon filing pursuant to paragraph (b) oOn pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oOn pursuant to paragraph (a)(1) o75 days after filing pursuant to paragraph (a)(2) oOn pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: oThis post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 33 to the Registrant’s Statement on Form N -1A is filed for the sole purpose of submitting an exhibit containing interactive data format risk return summary information for the portfolios of OneAmerica Funds, Inc. SIGNATURES Pursuant to the requirements of the Securities Act and the Investment Company Act, the Fund certifies that it meets all requirements for effectiveness of this post-effective amendment to this registrations statement under Rule 485(b) under the Securities Act and has duly caused this post-effective amendment to the registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Indianapolis, and State of Indiana on the 19th day ofMay 2011. OneAmerica Funds, Inc. By: J. Scott Davison*, President /s/ Richard M. Ellery By: *Richard M. Ellery as Attorney-in-fact Pursuant to the requirements of the Securities Act, this post-effective amendment to the registration statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date J. Scott Davison* President May 19, 2011 William R. Brown* Director May 19, 2011 Joseph E. DeGroff* Director May 19, 2011 James L. Isch* Director May 19, 2011 Stephen J. Helmich* Director May 19, 2011 Gilbert F. Viets* Director May 19, 2011 Stephen L. Due* Assistant Secretary May 19, 2011 Richard M. Ellery* Secretary May 19, 2011 Daniel Schluge* Treasurer May 19, 2011 Jeffrey D. Tatum* Assistant Treasurer May 19, 2011 Sue Uhl* Anti-Money Laundering Officer May 19,2011 By:/s/ Richard M. Ellery *Richard M. Ellery as Attorney-in-fact Date: May 19, 2011 EXHIBIT Exhibit No. in Form N1-A Name of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Item 23 (q)(1) Power of Attorney
